Citation Nr: 0432421	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  98-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran had active service from July 1966 to June 1967, 
and from May 1968 to February 1970.  He was also a member of 
the U.S. Coast Guard Reserve from 1979 to the present.  While 
a member of the U.S. Coast Guard Reserve, he had various 
periods of active duty training and inactive duty training 
(unverified).

This claim originally came before the Board of Veterans' 
Appeals (Board) in December 1990, at which time it was 
denied.  It was again before the Board in February 2000, at 
which time the Board reopened the claim and remanded it to 
the RO for additional development.  The RO has now returned 
the case to the Board for appellate review.

The Board notes that this claim was initially developed on 
the theory that the veteran developed pancreatitis during a 
period of inactive duty training in January 1989.  The 
veteran now contends that pancreatitis began during his 
period of active service from 1966 to 1970.


FINDINGS OF FACT

1.  The veteran was not treated during active service for 
pancreatitis, and there is no competent medical evidence 
suggesting the post-service condition is related to his 
active military service.

2.  The veteran was on inactive duty when pancreatitis was 
first diagnosed, and this condition is a disease, not the 
result of an injury.


CONCLUSION OF LAW

Pancreatitis was not incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claim in the rating 
decision dated in June 1998; the statement of the case dated 
in September 1998; the supplemental statements of the case 
dated in October 2002, February 2003, and June 2004; the 
Board decisions and remands dated in February 2000 and 
October 2003; and the letter dated in December 2003.  These 
documents included a summary of the evidence in the case; 
citation to pertinent laws and regulations; and a discussion 
of how they affect the decision.  The RO clearly explained 
why the evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The December 2003 letter specifically 
invited the veteran to give VA any additional evidence he had 
regarding the issue on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the available medical evidence is sufficient for 
an adequate determination.  Further, the veteran has not 
identified any outstanding, available medical records.  
Although the veteran was seen on an emergency basis at Wadley 
Regional Medical Center, he has indicated that these records 
are not available.  VA has obtained a medical opinion with 
respect to the etiological question at issue here.  
Additionally, the veteran has been afforded a hearing before 
RO personnel.  Therefore, the Board finds the duty to assist 
and duty to notify provisions of the VCAA as to the issues 
addressed in this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the veteran was not given prior to the first agency or 
original jurisdiction (AOJ or RO) adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The issues on appeal were re-
adjudicated and supplemental statements of the case were 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

Legal Criteria.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty or active duty training, or for 
disability resulting from injury incurred during a period of 
inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 
1110, 1131.  An individual can be service-connected for an 
injury incurred during inactive service, but not for a 
disease.  See VAOPGCPREC 86-90 (July 18, 1990); Brooks v. 
Brown, 5 Vet. App. 484, 485-486 (1993).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  The Board notes, in this 
regard, that pancreatitis is not entitled to the presumption 
set forth in 38 C.F.R. § 3.307.

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case service connection must be denied.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Factual Background.  A review of the veteran's service 
medical records reveals complaints and treatment in October 
1969 for epigastric pain.  Symptoms at that time included 
anorexia, weight loss, malaise, melena and hematemesis.  
Clinical impression was of gastritis vs. peptic ulcer.  An 
upper GI series conducted at that time was negative.  In 
November 1969, the veteran was diagnosed with gastritis; 
however, he was asymptomatic.  He was told to return to the 
clinic if symptoms recurred.  There is no evidence of follow-
up treatment during service.

U.S. Coast Guard records, dated from 1979 to 1989, do not 
reflect any relevant findings.

A copy of a November 1988 newsletter from the veteran's U.S. 
Coast Guard unit discloses that an "All Hands Drill" was 
scheduled for January 13 through January 15, 1989.  The 
veteran was referred to by name twice in the newsletter.

Treatment records from Tulane University Medical Center 
indicate the following:  On January 14, 1989, the veteran was 
admitted for evaluation and treatment of acute pancreatitis; 
during the hospitalization, a CT scan revealed a pancreatic 
pseudocyst; on January 23, 1989, he was transferred to St. 
Michael's Hospital, where he remained symptomatic.  On 
February 26, 1989, he was readmitted to the Tulane Medical 
Center, where he underwent a cytogastrostomy.  The pertinent 
diagnosis was pancreatitis.

A copy of a March 1989 letter from the Commander of the 
Eighth Coast Guard District to the veteran deals with 
inpatient hospitalization during "IDT."

A copy of an enclosure to the letter, a form for "Notice of 
Eligibility for Disability Benefits," discloses that the 
Commander of the Eighth Coast Guard District had 
preliminarily determined that the veteran incurred illness or 
disease while on orders for "INACDUTRA" or inactive duty 
training.



An August 1989 letter from C. Richardson, M.D., opines that 
the veteran developed acute pancreatitis in January 1989, 
while on "active duty" in the Coast Guard.  The service 
department reported in August 1989, however, that the veteran 
had no active duty in the Coast Guard.  

In April 1998, Dr. Richardson wrote another letter, further 
indicating that the January 1989 attack was likely due to an 
acute episode of alcohol intake.

Of record is the transcript of a personal hearing held in 
March 1990.  At that time, the veteran characterized his 
training duty in January 1989 as active reserve training, 
distinguishing it from inactive reserve training, because he 
received pay for drill and travel.

In February 2000, the Board reopened the claim for service 
connection for pancreatitis and remanded it for additional 
development, to include obtaining an opinion from a medical 
specialist as to the etiology of the veteran's pancreatitis.  
Subsequently, a VA gastrointestinal examination was conducted 
in May 2002.  The examiner reviewed the veteran's claims 
folder and noted that the veteran had had a bout of abdominal 
pain, nausea, vomiting, and hematemesis in 1969, 3 months 
prior to his release from active service in 1970.  In 1989, 
it was noted that the veteran was hospitalized at Tulane 
University with what was described as acute alcoholic 
pancreatitis.  Reportedly, before the 1989 hospitalization, 
the veteran had one drink and a beer.  The examiner noted the 
following:

It is obvious from reviewing his 
records that he had long-term disease 
process involving his pancreas for 
several years prior to January 1989 
because he already had large 
pseudocyst formation at that time 
indicating that something had been 
going on prior to that. In my 
opinion, his pancreatitis was result 
of long term disease process, which 
first required hospital treatment in 
January 1989, and it was less likely 
that it was due to moderate alcohol 
consumption at the time of that 
hospitalization. It is more likely 
than not that pancreatic problem has 
been ongoing for long period of time, 
and did not develop acutely in 
January of 1989, as a result of 
moderate alcohol consumption at that 
time for reasons listed above.

Lay submissions, received in November 2002, include a 
statement from the veteran's father, indicating that the 
veteran was in good health before enlisting in the Navy.  
However, the statement also indicates that when the veteran 
returned home, he looked tired, had lost weight, had 
difficulty sleeping, and exhibited a decreased appetite.  A 
letter from the veteran's ex-wife states that, prior to the 
military, the veteran:

. . . always maintained a weight of 
around 170 lbs and was in excellent 
health. . . . After his discharge 
from the military in 1970, he 
started having considerable weight 
loss. . . . In 1985, he became so 
ill that his mother, father and I 
took him to Wadley Regional Medical 
Center because he could not stop 
vomiting.  This was just one of 
many instances where I had to call 
for help.

A letter from an employer indicates that the veteran had to 
be taken to the emergency room once due to vomiting, and that 
the veteran had informed him that his problems had begun 
during service.

In April 2004, the veteran's claims folder was returned to 
the VA physician who provided the aforementioned opinion in 
2002.  This physician wrote the following:

I have reviewed [the veteran's] 
claims folder and service medical 
records . . . I do note that [the 
veteran] had [an] episode of 
abdominal pain, nausea, vomiting, 
and hematemesis in 1969 that 
appeared to be a bout of 
gastroenteritis.  [The veteran] was 
hospitalized 20 years later with his 
episode of pancreatitis and had 
multiple problems after that as 
mentioned above.  After reviewing 
his claims folder and service 
medical records, my impression [is] 
that the bout of gastroenteritis 
that he had in 1969 is not related 
to the future pancreatitis that he 
developed 20 years later.

Analysis.  The veteran's service medical records show that he 
was seen in 1969 for several complaints, to include abdominal 
pain and nausea.  However, his symptoms were never diagnosed 
as pancreatitis, but rather, gastroenteritis.  Additionally, 
the veteran's subsequent service medical records are silent 
as to further relevant complaints or diagnosis.  Since a 
diagnosis of pancreatitis was not rendered during active 
service, incurrence in service is not factually shown.  To 
the extent the veteran may be arguing that the symptoms he 
was treated for during active service were actually 
indicative of pancreatitis, he is not competent to render 
such an opinion.  No medical professional has ever stated 
that the symptoms the veteran was treated for on active duty, 
and which were diagnosed as gastroenteritis, were actually 
due to pancreatitis.

The first evidence of pancreatitis was in 1989, many years 
after active service.  There are no post service medical 
records which relate a pancreatic disorder to service other 
than by lay history.  Leshore v. Brown, 8 Vet. App. 406, 408 
(1995).  In fact, the only medical opinions that address the 
relationship between military service and his disorder 
indicate that the veteran's pancreatitis began years after 
his active duty.  The Board places particular emphasis on the 
April 2004 VA opinion, which was based on a longitudinal 
review of the claims folder, and specifically concludes that 
the 1969 bout of gastroenteritis is unrelated to the 
development of pancreatitis.



The Board has considered the various lay statements submitted 
in support of the veteran's claim, which indicate that the 
veteran's physical condition had deteriorated following 
service.  The Board acknowledges that a layperson is 
competent to give evidence about what he or she experienced 
or observed.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The veteran's 
contentions, as well as those in the other lay statements he 
submitted, that the symptoms he experienced following service 
were due to pancreatitis are simply not competent.

The Board notes the 2002 VA opinion was that when the 
pancreatitis was first diagnosed in 1989, it was the result 
of a long-term disease process.  In other words, the 
condition had been present for many years prior to the actual 
diagnosis.  There is no indication in the medical evidence, 
however, that the condition had been present since 1970.

In summary, there is no objective medial evidence, which 
relates the post-service diagnosis of pancreatitis to the 
veteran's period of active duty, or that relates the 
veteran's post-service symptomatology to the disorder.  The 
first post service clinical evidence of the claimed 
disability is many years after service.  There is none here.  
The only medical opinion of record to consider whether there 
is any relationship between the symptoms the veteran 
exhibited during active service and the subsequent diagnosis 
of pancreatitis is negative.  There is nothing favorable on 
this particular legal question (of a competent nature - as 
discussed above), so the evidence is clearly not in 
equipoise, and there is no benefit of the doubt to be 
resolved in his favor.  Moreover, even accepting that the 
veteran experienced certain symptoms in the intervening time 
period between service and the onset of acute pancreatitis in 
1989, there still must be medical opinion linking those 
symptoms to the later diagnosis.  

To the extent that the veteran has argued that his 
pancreatitis occurred during his drill weekend, from January 
13 through 15, 1989, a critical question is whether the 
nature of this service was active duty for training or 
inactive duty training.  In order for the veteran to be 
eligible for service connection for disability claimed during 
his inactive service, the record must establish by a 
preponderance of the evidence that he was disabled during 
active duty for training due to a disease or injury incurred 
or aggravated in the line of duty or he was disabled from an 
injury incurred or aggravated during inactive duty training.  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991).  

The evidence in favor of the veteran's claim that he was on 
active duty for training essentially comes from the veteran 
himself, when at a personal hearing, he stated his belief 
that he was on active reserve training because he received 
drill and travel pay.  There is also a statement from a 
private physician, indicating that the veteran was on active 
duty at this time.

However, neither piece of evidence is persuasive, as "active 
duty for training" and "inactive duty training" are 
classifications of duty status determined by the service 
department or, as in this case, the U.S. Coast Guard.

In this regard, the evidence shows that in correspondence 
between the Commander of the Eighth Coast Guard District and 
the veteran, the veteran's training duty was considered 
inactive duty training.  In addition, the service department 
has also reported that the veteran had no active duty with 
the Coast Guard.  In the absence of any evidence showing 
qualifying service, the period of inactive service in the 
Coast Guard does not qualify as "active military service."  
The official Coast Guard position on the status of the 
veteran's training duty as inactive duty training is 
dispositive of the issue.  A service department finding as to 
the fact of service in the United States Armed Forces is, by 
regulation, binding upon VA for purposes of establishing 
entitlement to benefits.  See 38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).

Moreover, the Board concludes that pancreatitis is not an 
"injury" within the meaning of 38 U.S.C. § 101(24).  An 
individual on inactive duty for training is entitled to 
disability compensation only for residuals of injuries 
suffered and not for disability based on disease.  See Brooks 
v. Brown, 5 Vet. App. 484, 485 (1993); 38 U.S.C.A. § 101(24); 
38 C.F.R. § 3.6(a).  "Injury" is defined as harm resulting 
from some type of external trauma and "disease" is defined 
as harm resulting from some type of internal infection or 
degenerative process.  The 2002 VA examiner labeled the 
veteran's pancreatitis a long-term disease process.  
Therefore, the fact that the veteran was on inactive service 
while diagnosed with a disease or that he suffered symptoms 
of the disease later diagnosed does not automatically mean 
his claim is granted.  Rather, there must be a showing of 
incurrence of a disability resulting from injury incurred 
during a period of inactive duty training.  There is no 
indication, or allegation from the veteran, that he suffered 
any such injury.  To the extent the veteran may be arguing 
his alcohol intake is akin to an injury, see Dr. Richardson's 
opinion, there is simply no support for such an argument.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Thus, service 
connection for pancreatitis is not warranted.



ORDER

Entitlement to service connection for pancreatitis is denied.



	                        
____________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



